Citation Nr: 1117831	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  07-28 990	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 6, 1968, to December 18, 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision on behalf of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran withdrew his request for a personal hearing in April 2008.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for a psychiatric disorder should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue developed for appellate review of service connection for depression has been revised to include consideration of any other applicable diagnoses of record in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in December 2006.  

A review of the record in this case reveals that a VA Form 21-22 was received by the Board in June 2009 while the appeal was pending for a personal hearing.  Subsequently, the Veteran withdrew his request for a Board hearing.  There is no indication, however, that his currently appointed service representative was notified that the requested hearing had been withdrawn or provided an opportunity to provide a statement in support of the claim.  In correspondence dated in March 2011 his service representative requested the case be remanded for their review.  VA regulations provide that a veteran be afforded full right to representation in all stages of the appeal.  38 C.F.R. § 20.600 (2010).  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

Appropriate action should be taken to allow the Veteran's service representative an opportunity to review the claims file and to provide a statement in support of the claim.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


